DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on February 4, 2021, December 23, 2020 & October 15, 2019 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 & 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 2, the phrase “preferably profiled, installation rail” renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are part of the claimed invention.  In Claim 6, the phrase “in particular a folding-sliding door” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  In Claim 8, the phrase “preferably wherein the piece of furniture has at least one, preferably vertical, supporting structure” renders the claim indefinite because it is unclear whether the limitation(s) following the terms “preferably” are part of the claimed invention.  In Claim 9, the phrase “or the like” renders the claim indefinite because the claim may include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  In Claim 11, the use of the phrases “and/or” is deemed indefinite since the use of the recitation and/or is open ended and can constitute multiple meanings thereby not distinctly claiming the subject matter.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil et al., [US 6,155,661].  The position is taken that only a “rail” and its particulars are positively being claimed.  O’Neil teaches of a rail (fig. 9) capable of guiding a carriage of a furniture door {if so desired by an end user}, wherein the rail has at least one installation part (70), wherein the at least one installation part is capable of being fastened to a furniture part {if so desired by an end user}, which is formed by a side panel of a piece of furniture, and releasably connectable to a guide part (74), wherein the guide part has at least one guide (note the stamped-out hook / tab on the outer surface of (74) as shown in fig. 9) for the carriage.  As to Claim 2, the at least one installation part is a profiled installation rail (shown), wherein the guide part is displaceably mounted on the installation rail (as would be the case in a sliding assembly).  As to Claim 3, the at least one installation rail is formed substantially dovetail-shaped in a side view (note fig. 11 showing a dovetail of sorts shape).  As to Claim 4, the rail further comprising a releasable locking mechanism (108, 104 for instance) configured to set a mutual position of the at least one installation part and the guide part (locks in place along an appropriate position).  As to Claim 5, the releasable locking mechanism has at least one locking screw (108).  
Claims 1-2 & 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo [US 2004/0239216].  The position is taken that only a “rail” and its particulars are positively being claimed within Claims 1-2, while the combination of a piece of furniture, door and carriages are positively claimed within Claims 6-10.  Castillo teaches of a rail (fig. 2) capable of guiding a carriage of a furniture door, wherein the rail has at least one installation part (21), wherein the at least one installation part is capable of being fastened to a furniture part, which is formed by a side panel of a piece of furniture (fig. 2), and releasably connectable to a guide part (23), wherein the guide part has at least one guide (51 for instance) for the carriage.  As to Claim 2, the at least one installation part is a profiled installation rail (shown), wherein the guide part is displaceably mounted on the installation rail (as would be the case in a sliding assembly).  As to Claim 6, the rail in combination with a piece of furniture (cabinet) with at least one furniture door (19), that slides into and out of the cabinet and folds when out of the cabinet to cover an opening, and at least one carriage (29) arranged on the at least one furniture door.  As to Claim 7, the piece of furniture has at least two rails (upper and lower rail assemblies) arranged one over the other and at least two carriages.  As to Claim 8, at least one hinge (37) is provided for the movable mounting of the at least one furniture door relative to at least one fixed part of the piece of furniture, preferably wherein the piece of furniture has at least one and a supporting structure (35), wherein the at least one hinge is arranged on the at least one supporting structure via intervening components.  As to Claim 9, the piece of furniture has a receiving area (note fig. 1) capable of receiving components of a kitchen.  As to Claim 10, the piece of furniture has at least one receiving slot (defined as a pocket) arranged laterally in the piece of furniture and into which the at least one furniture door is retractable (door may be translated into the pocket formed by the false wall (39)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo.  Castillo teaches applicant’s basic inventive claimed piece of furniture and rail combination as previously outlined {mapped}; but does not show the installation rail as being “dovetail” or “T” shaped, does not describe the dimensions of the slot as prescribed by applicant, and does not specifically state “a method” for producing the piece of furniture.  Regarding the shape of the rail, the position is taken that it would have been an obvious matter of personal preference to vary the shape of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  Regarding the size of the slot, Castillo shows a receiving slot that is able to accommodate the closure door along with the sliding assembly; as such, the position is taken it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the size of an element or the distance between elements where a ratio of dimensions would be used to house a pocket door since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Regarding the “method for producing the piece of furniture”, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to produce the piece of furniture in a manner as prescribed by applicant’s method because a normal assembly of Castillo’s structure encompasses the steps as set forth; such as providing a piece of furniture with at least one side panel (fig. 1), installing the at least one rail on the at least one side panel of the piece of furniture via the at least one installation part (fig. 2), providing at least one furniture door (19), providing at least one carriage (29), and arranging the at least one carriage on the at least one furniture door and coupling the at least one carriage to the at least one guide of the guide part of the rail (fig. 2). 
Claims 4-5 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo in view of O’Neil.  Castillo teaches applicant’s basic inventive claimed rail as outlined {mapped} above, but does not show a releasable locking mechanism associated with the installation and guide parts.  As to this feature, O’Neil is cited as an evidence reference for the known incorporation of a releasable locking mechanism (108, 104) used in conjunction with a rail assembly in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rail of Castillo so as to include a releasable locking mechanism within the rail assembly in a manner as taught by O’Neil because this arrangement would enhance the versatility of Castillo’s device by providing a means by which the installation part and guide part can be maintained in a latched position until a user applies sufficient force to overcome the biasing force within the locking mechanism thereby releasing the guide part from the installation part.  Regarding Claim 5, as modified, the locking mechanism includes a locking screw (108).  Regarding Claims 13-14, as modified, maintenance work can be carried out on the piece of furniture, whereby the locking mechanism can be released, thereby displacing the guide part relative to the at least one installation part in the direction of a person carrying out the maintenance work, and carrying out the maintenance work; additionally, after maintenance work has been carried out, the guide part can be displaced relative to the at least one installation part into the original position of the guide part thereby allowing the at least one installation part and the guide part can be latched together by means of the releasable locking mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various rails and/or furniture pieces with rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 10, 2021

/James O Hansen/Primary Examiner, Art Unit 3637